                 Greenwood Law Group, PLLC

                 Emma M. Greenwood, ESQ
                                                       February 6, 2019

VIA ECF
Honorable Paul A. Engelmayer
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:      U.S. v. Jamel Jones, et al., 1:18-cr-00834-PAE
         Status Letter of the Coordinating Discovery Attorney (CDA)

Dear Judge Engelmayer:

Per my appointment in this matter, I respectfully provide the Court with this brief status letter in anticipation of the
February 7, 2019 status conference and in light of my absence for at least a portion of said conference. As I have
informed the Court and all parties involved, I am unable to promptly attend the conference in this matter as I was
previously scheduled to appear at the same time before The Honorable Laura Taylor Swain for a status conference
in U.S. v. Fertides, et al., 18 Cr 00319 (LTS), another multi-defendant matter in this District to which I am also
appointed CDA. With the Court's permission, I will join the status conference in the present matter upon the
completion of the Fertides conference. I again appreciate the Court's and the parties' understanding of my
scheduling conflict.

Global discovery produced to-date is voluminous and amounts to approximately 620 GB of discovery. There have
been ten (10) global discovery productions as of the date of this letter. Per the superseding indictment (S6) filed on
ECF on January 31, 2019, three (3) additional defendants have been added to this matter. Accordingly, my staff and
I have been preparing administratively. I have reached out to the two newly assigned defense counsel to alert
                                                  1
them to my appointment and role in this matter. My office has prepared consolidated copies of global discovery
received to-date. These consolidated sets of global discovery, which include productions disclosed by the
Government as recently as January 29, 2019 and February 5, 2019, will be promptly distributed upon each counsel's
Notice of Appearance in this matter (per the Protective Order's instruction as to whom I may disclose discovery)
and confirmation from the Government that each has signed the Protective Order. Additionally, retained counsel
may need to coordinate payment to my office for hardware, duplication, and associated costs that are not covered
by Court funds. All of these details, and my availability to answer any questions or concerns, have been relayed to
newly assigned counsel.

We have also anticipated and accommodated, to the extent possible, the newly indicted in-custody defendants'
review of global materials. As Your Honor may recall, my office has provided the Government with a total of eleven
(11) 1 TB hard drives to make copies of global discovery for the jails; this includes additional drives provided in
coordination with the U.S. Attorney's Office in light of access issues recently discussed. Tomorrow, my office will be
providing one additional hard drive to the Government to accommodate the newly added defendants, and we will
work with the Government to provide additional drives as necessary.

My staff and I remain available to assist the parties in the event any global discovery issues arise.


;: I understand that defendant Kintea McKenzie has not yet been assigned counsel. It is also my understanding as of
this writing that Mr. Cohen, currently appointed CJA counsel for defendant Denard Butler, may be relieved and
 replaced by new CJA counsel.




                 299 Broadway, Suite 802, New York, NY 10007 • t: 212 · 227· S906 • f: 212 · 227· S907
                                                                         Respectfully Yours,



                                                                          G~
                                                                         Emma M. Greenwood
                                                                         Coordinating Discovery Attorney

Cc:   All Defense Counsel (via ECF}
      AUSA Michael Longyear (via ECF)
      AUSA Jacob Warren (via ECF)




                                                           2
             Greenwood Law Group,      PLLC

             299 Broadway, Suite 802, New York, NY 10007 • t: 212-227· 5906 • f: 212-227· 5907
